  Case 20-03286      Doc 20   Filed 04/17/20 Entered 04/20/20 08:08:32           Desc Main
                                 Document Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                     )               BK No.:    20-03286
Charles E. Bilbo                           )
                                           )               Chapter: 13
                                           )
                                                           Honorable LaShonda Hunt
                                           )
                                           )
              Debtor(s)                    )

                                      Order Confirming Plan

       The plan under Chapter 13 of the Bankruptcy code, filed as docket No. 2, having been found by
the Court to comply with the provisions of the 11 U.S.C. section 1325, THE PLAN IS HEREBY
CONFIRMED.




                                                        Enter:


                                                                 Honorable LaShonda A. Hunt
Dated: April 17, 2020                                            United States Bankruptcy Judge
